DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 2,660,254 (Kolbe) in view of DE 875442 (Wagner) (Machine translation at end of O.A.).
Regarding claim 1, Kolbe discloses a vehicle 4 comprising a frame 2; ground engaging members (6,9) supporting the frame, comprising at least two wheels (See Fig 1); a power source 3; a drive 10 coupled to the power source at a drive input and to the wheels 9 at a drive output, the drive 10 coupled to the frame 2 (just behind the banking axes 21 where cross member 13 connects to the frame.  It is noted that Fig 1 clearly shows that the connection of the cross member 13 is beyond a lateral outermost edge of the drive output (generally at 11) on at least one side of the drive 10).  Kolbe does not disclose coupling the drive to the frame through at least one isolation mount.  However, Wagner discloses that it is known to provide an isolation buffer 4/6 and 5/6 between the coupling of the frame and the drive. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the cross member 13 of the frame 2, such that it includes the isolation buffer as disclosed by Wagner in order to provide uniform absorption forces occurring on the transmission. (Note that the cross member 13 of the frame is connected to the drive via joint 14 in Kolbe). 
Regarding claim 2, the combination of Kolbe and Wagner discloses that the lateral outermost edges of the isolation mount (positioned at connection of cross member 13 and frame 2) extends beyond a lateral outermost edge of the drive outputs (at 11) on left- and right-hand sides of the drive 10 (See Fig 1 at Kolbe).
Regarding claim 3, the combination of Kolbe and Wagner discloses that the drive 10 is suspended by the isolation mount.  (Note that the drive 10 in Kolbe is suspended b both the joint 14 and the end connection/isolation mounts (of Wagner) at the connection of the cross member 13 to the frames 2).
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2015/0183318 (Randy) in view of DE 875442 (Wagner).
Regarding claim 1, Randy discloses a vehicle comprising a frame 10, wheels (not shown but discussed in Abstract), an engine 11; a front drive 14 coupled to the power source at a drive input and to the wheels at a drive output, the drive being coupled to the frame.  Randy does not disclose coupling the drive 14 to the frame 10 through at least one isolation mount.  However, Wagner discloses that it is known to provide an isolation buffer 4/6 and 5/6 between the coupling of the frame and the drive.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the mounting brackets 51 with the frame 10, such that it includes the isolation buffer 4/6 or 5/6 as disclosed by Wagner in order to provide uniform absorption forces occurring on the transmission.
Regarding claim 2, the combination of Randy and Wagner discloses that the lateral outermost edges of the isolation mount (positioned at connection of bracket members 51 and frame 10) extends beyond a lateral outermost edge of the drive outputs (at 11) on left- and right-hand sides of the drive 10.  (See Fig 2 in Randy).
Regarding claim 3, the combination of Randy and Wagner discloses that the drive 10 is suspended by the isolation mount.  (Note that the drive 14 in Randy is suspended by both the connection of the drive 14 to bracket members 51 and the end connection/isolation mounts of the bracket member 51 to the frames 10).
Allowable Subject Matter
Claims 4-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616        

  DESCRIPTION DE875442
[0001]
The. The invention relates to a storage. of axle drives for motor vehicles on the vehicle frame. To
both the Länigs axle of the gear! Under circumstances, the arrangement of a plurality of elastic
buffers at each is necessary, when it is to be feared that a buffer designed and arranged
essentially for only one direction of force will also be overstressed by the additional forces which
additionally occur. So. is z. B .. a buffer that has var alleer that the weight of the gearbox has to
intercept vertically downwards, not without: also suitable to absorb even horizontal thrust without
damage.
[0002]
According to the invention, for the uniform absorption of all forces occurring on the transmission,
the transmission in front of and behind its center of gravity with two; Provided arms which are
supported by the mediation of the arms U-shaped enclosing rubber buffers yielding to the frame.
When: Torques or vertical forces and impacts occur, the vertical webs of the inventive rubber
buffers are subjected to thrust and the horizontal parts to pressure or tension. On the occurrence
of horizontal forces, the vertical bars reverse on pressure or tension, in turn. the horizontal part
stressed on thrust. In any case, the involvement of the parts subjected to pressure or tension
avoids excessive shear stress on the rustic parts. Since this is achieved by a unique buffer at each
bearing point, you can easily and quickly replace the buffers and hang the gear easily in the buffer.
Most conveniently, the buffers are arranged with the open sides of their U-sections aligned and the
arms of the gearbox are mounted so that the buffers are approximately at the center of gravity of
the gearbox.

The transmission is then, especially quiet ünnd also special. easy to install and remove.
[0003]
It is sufficient, the. Axle gear only at one end to store with U-shaped buffers on the frame. At the
other end, it can be particularly easy, eg. B. be stored on substantially horizontal plate-shaped
rubber blocks, which further facilitates installation.
[0004]
The reminder shows an embodiment of the invention.
[0005]
r is that on the frame, 7 to be stored Adh @ sgetrieb @ a.
It carries at its one end two arms: 2 and 3, whose ends: the front. U-shaped rubber buffers 4 and 5
are included. These rubber buffers are mounted in sleeves 6, with which they are rigidly attached
to the frame 7. At the other end, at 8, the gear eats with simple plate-shaped rubber blocks 9
gelugert. These blocks are attached to the sleeve io, which is rigidly attached to the frame 7 ..

CLAIMS DE875442
PATENT CLAIMS: z. Storage of axle drives for motor vehicles on the vehicle frame by means of.
elastic rubber bearing, characterized, d.ass the Achsgetriebegehäuse before and behind its center
of gravity with lateral arms. io.t noting at the frame means. Rubber buffer are yielding stored.
2.
Bearing of axle drives according to claim i, characterized in that the open sides. the laterally
arranged U-shaped rubber buffer facing each other.
3.
Storage of axle drives. according to claims i and 2, characterized in that d! ate the horizontal plane
defined by the center of the U-shaped rubber pads approximately through the. Center of gravity or
the central axis of the axle transmission passes.
4.
Storage of axle drives according to claims. i bia 3, characterized in that the axle drive only at one
end by means of U-shaped rubber buffer, on the other hand, by means of a. or more substantially
horizontal plate-shaped rubber blocks on the frame. is stored.

Patent Translate


Powered by EPO and Google